Title: To Alexander Hamilton from George Cabot, 29 November 1800
From: Cabot, George
To: Hamilton, Alexander



Brookline [Massachusetts] Novr. 29. 1800
My dear sir

It is too late to use the letter you enclosed me in Vermont & here it is unnecessary. I am satisfied the votes in this State & New Hampshire will be all for A & P. you will have seen with some pleasure that our Legislature have conducted in the manner was predicted by our friend Mr. Lowell junr —to his efforts indeed much of the success may be attributed. Some fears are entertained lest the Electors in Rhode Island, tho’ decidedly federal, will not all vote for P——. to avert such a misfortune Ames has written earnest expostulations which will be communicated to the Electors or some of the influential ones, & Mr. Mason who will be at Providence on Monday carries with him a copy of a letter just received by me from Mr. Wolcott containing a paragraph from Judge Washington extremely well calculated to induce a fair & equal vote for Pinckney in New England.
admitting that your friends are “dismay’d” by your letter concerning Mr. A it is nevertheless possible you may be right in publishing it. I am of opinion that no publication of the kind cou’d have been well received at this time in any part of the U S & this opinion is manifestly supported by the fact—
“truths woud you teach or save a sinking land
all shun, none aid you & few will understand.”
So said the man who had more good sense than commonly falls to the lot of a Poet. I don’t think the case exactly parallel, yet I cannot omit to remind you of “Burke’s Reflections” which were reprobated almost universally when they first appeared —even those who approved the Sentiments thought the avowal of them imprudent & the publication of them untimely. I wish some one, who is more in the world than I am & who feels, if possible, as much interest in every thing that affects you as I feel, wou’d furnish you with correct information of all the opinions which are expressed by sensible men & especially by your friends; while I cannot conceal that some of these wou’d be unpleasant to hear I am persuaded that most of them are explicable on the principle of human nature & do not in the smallest degree inculpate the writer. men are easily made angry with the messinger of ill News—& they who love their ease listen with great impatience to those who tell them they must no longer indulge it. some who felt great dislike to Mr. Adams are disappointed that you have treated him with so much moderation, they opened your book with the expectation of seeing Mr. Adams convicted of designs to involve the country in war with G B that he might thus secure to himself the support of those numerous but mistaken people whose animosity to Britain is ardent & inveterate. they expected you wou’d describe in just but glowing colours his pernicious jealousy of Washington’s superior merits & fame, & the intolerance of such a spirit toward all men who enjoy a great degree of public confidence. they expected you wou’d have analysed him so effectually as to prove that he is & must be but little attached to the support of public credit & the rights of property, & that his ideas respecting Commerce & the use it may be put to in our foreign politicks are more unsound than even Jefferson’s or Madison’s—in a word that war with England privateering & paper money with all their baneful appendages & consequences are viewed by him not as evils to be deprecated but resources to be preferrd to that stable condition aimed at by the Washington System which he hates & which he has been constrained by circumstances to support. Yet the men who looked for all this acknowledge it wou’d have been highly impolitic & injudicious if you had executed it. There are others, but they are not numerous, who think you have done too much already in the crimination of Mr Adams—all agree that the execution is masterly, but I am bound to tell you that you are accused by respectable men of Egotism, & some very worthy & sensible men say you have exhibited the same vanity in your book which you charge as a dangerous quality & great weakness in Mr. Adams. I shou’d have left it to your Enemies to tell you of the Censures of your friends if I was not persuaded that you cannot possibly mistake my motives or doubt of the sincerity of my affection or the greatness of my Esteem.
Yours faithfully

George Cabot

